Citation Nr: 1718386	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  11-32 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming, that declined to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss disability.  Service connection for bilateral hearing loss was originally denied by a December 2008 rating decision of the San Diego, California RO.

By an April 2015 decision-remand, the Board reopened and remanded the claim for service connection for bilateral hearing loss disability.  As a VA examination was conducted as ordered, remand instructions were completed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in October 2012.  A transcript of his hearing has been associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran has a bilateral hearing loss disability that is etiologically related to a disease, injury, or event which occurred in service.




CONCLUSION OF LAW

Service connection for a bilateral hearing loss disability is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claims for service connection for a bilateral hearing loss disability, VA has met all statutory and regulatory notice and duty to assist provisions.  As the Board is granting this issue, further discussion of the VCAA is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  

Facts and Analysis

Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post- service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet App 155, 159 (1993).

The Veteran contends that acoustic trauma during service caused his current bilateral hearing loss disability.  Review of the record reflects that he served as a medical specialist during his service and that he received the Aircraft Crewman Badge and the Air Medal with 20 oak leaf clusters, as well as a Purple Heart.  His testimony to having suffered noise exposure during service, especially helicopter noise, is therefore consistent with the information in his service personnel records.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The August 2015 VA examination reflects speech discrimination scores of 86 percent in the right ear and 82 percent in the left ear; as such, present hearing loss for VA compensation purposes is present.

Thus, the question before the Board is whether the Veteran's bilateral hearing loss is more likely than not incurred in or aggravated by his military service; the Board concludes the evidence is in equipoise to support the Veteran's claim.

On VA examination in November 2011, the examiner opined that the Veteran's hearing loss was not related to service but most likely was age related.  On examination in March 2012, the examiner concluded that hearing loss was not related to service, reasoning only that his hearing was within normal limits at separation.  The Board remanded for a new examination, however, as the prior examinations did not address the Veteran's in-service noise exposure.  In August 2015, a VA examiner concluded the bilateral hearing loss is less likely as not related to service, as there were no significant threshold shifts during service, no evidence of hearing injury, and no scientific basis for delayed onset hearing loss due to acoustic trauma, as evidenced by a 2005 scholarly article.

In October 2016, the Board requested a VHA expert opinion, in part in light of the Veteran's extensive, conceded noise exposure.

In November 2016, a VHA expert opinion was entered, containing a positive nexus opinion.  The expert noted that August 2015 audiometric testing reflects a mild to severe sensorineural hearing loss in both ears, consistent with noise exposure.  Further, the Veteran's enlistment examination does not contain objective audiometric thresholds or whispered voice test scores.  As such, shifts to hearing cannot be confirmed or ruled out.  The expert stated that the STRs reflect normal hearing sensitivity, however, audiometric thresholds were not reported at 3000 and 6000 Hz on many reports, including the enlistment examination.  The expert explained that noise exposure has been documented to impact hearing at 3000-6000 Hz frequencies, and without these readings, the STR audiometric reading are incomplete and significant shifts to hearing cannot be confirmed or ruled out.  The expert concluded that given the Veteran's combat experience and concession of noise exposure, the present bilateral hearing loss is at least as likely as not caused by, or the result of, hazardous noise exposure during military service. 

Weighing the positive VHA expert's opinion with the negative nexus VA examiners' opinions, and the Veteran's combat experience and conceded acoustic trauma, the Board finds the evidence in equipoise; when the evidence is in equipoise, the Veteran prevails on the claim.

The preponderance of the evidence is for the Veteran's claim for bilateral hearing loss and the doctrine of reasonable doubt is applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.




____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


